Appellant was convicted of the offense denounced by section 3212 of the Code of 1923. The prosecution was begun in the inferior court of Athens, Ala., and, from his conviction there, defendant appealed to the circuit court of Limestone county. In that court the solicitor did not "make a brief statement of the cause of complaint, signed by him, etc." (Code 1923, § 3843), and, it not appearing that this was waived, it was error to place the defendant upon trial in the circuit court without it. Perry v. State, 81 So. 858, 17 Ala. App. 80, and cases therein cited.
We do not think it was error to overrule appellant's motion for a new trial on any of the grounds therein set forth. This will sufficiently indicate the views of the court to render it unnecessary to pass upon the other questions presented, which, indeed, may not arise upon another trial. For the error *Page 260 
pointed out, the judgment is reversed, and the cause remanded.
Reversed and remanded.